DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 09/29/2020, 10/13/2020, AND 02/03/2021 have been considered by the examiner.  

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-13 in the reply filed on 07/26/2021 is acknowledged.  The traversal is on the ground(s) that the methods of claims 14-20 are not independent from the systems of claims 1-13.  This is not found persuasive because the apparatus as claimed can be used to practice another and materially different process, as stated in the restriction requirement.
The requirement is still deemed proper and is therefore made FINAL.
Claims 14-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 07/26/2021.
The Examiner notes that as amended, all of the method claims, 14-20, require all the limitations of claim 1 and upon allowance of claim 1 would be eligible for rejoinder.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Language from the reference(s) is shown in quotations.  Limitations from the claims are shown in quotations within parentheses.  Examiner interpretations are shown in italics.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows: 
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Carbone (US 20050173380 A1), in view of Compton et al. (US 20180022026 A1) and Smith (US 6634835 B1).
Regarding claims 1 and 5, Carbone teaches “a method and apparatus, for the direct manufacture of net shaped, fully dense, metallurgically equivalent structural components” (which reads upon “a manufacturing system”, as recited in the instant claim; paragraph [0025]).  Carbone teaches providing continuous material feed and constant orientation of the wire to the beam and pool, producing a high rate of material deposition and near net shape geometry” (which reads upon “the manufacturing system comprising: an additive manufacturing (AM) assembly configured to at least partially form a first build component via an AM process”, as recited in the instant claim; abstract).  Carbone teaches that “the milling head removes excess material from the width and height of the just-deposited layer, rendering a net shape (±0.005″) for that layer” (which reads upon “a milling assembly configured to at least partially form a 
Carbone is silent regarding a coolant supply system configured to selectively supply a coolant to the milling assembly.  A patent need not teach, and preferably omits, what is well known in the art.  See MPEP § 2164.01.  Supplying a coolant to a milling assembly is well known in the art, see e.g., Smith (US 6634835 B1) filed in 2001.  
Compton is similarly concerned with a 3D printing system (paragraph [0006]).  Compton teaches a three-dimensional printing system including at least one positioning mechanism, and at least one end effector movably connected to the at least one positioning mechanism (paragraph [0007]).  Compton 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add coolant to the milling assembly of Carbone, as taught by Compton to provide cooling during the milling operation, as is well known in the art.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the same coolant system for the platen and the milling assembly of Carbone, in order to reduce costs and minimize the amount of equipment necessary.  
Carbone teaches the deposition and milling processes can occur simultaneously rather than sequentially (paragraph [0062]).  Carbone teaches that the result is that two parts are in work at the same time, one being milled while the other is being deposited (paragraph [0062]; coolant would be required by both the AM assembly and the milling assembly during simultaneous operation).  
Regarding claims 2-4 and 13, modified Carbone teaches the apparatus of claim 1 as stated above.  Carbone teaches a copper platen with internal cooling channels 122 valves are implicit).  Carbone teaches that the Heat Management System employs temperature gauges to monitors the temperature of incoming and outgoing oil and water; it employs thermocouples to monitor the temperature of the cooling platen 123 and a bichromatic pyrometer 124 to monitor the temperature of the workpiece (paragraph [0056]).  Regarding limitations recited in claims 2-4, which are directed to a manner of operating disclosed apparatus, it is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  Further, it has been held that process limitations do not have patentable weight in an apparatus claim.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.”  
Regarding claim 6, modified Carbone teaches the apparatus of claim 2 as stated above.  Carbone teaches that the Integrated Machining System (IMS)—Controls the subtraction of material from each layer to achieve net shape, including cutting tool management and milling/drilling speeds and feeds (paragraph [0071]).    
Regarding claims 7-8, modified Carbone teaches the apparatus of claim 2 as stated above.  Carbone teaches that the Heat Management System employs temperature gauges to monitors the temperature of incoming and outgoing oil and bichromatic pyrometer reads on infrared).  
Regarding claim 9, modified Carbone teaches the apparatus of claim 2 as stated above.  Carbone teaches that the Heat Management System employs various temperature gauges (paragraph [0056]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a temperature gauge to the milling assembly of Carbone, in order to monitor and control the temperature by regulating the amount of cooling fluid.  
Regarding claims 10-12, modified Carbone teaches the apparatus of claim 1 as stated above.  Carbone teaches that “the LMC circulates through a vat (17) containing the part (18), which rests on a working platform (19) supported by a hydraulic actuator (20) that gradually lowers as the deposited layers build, thereby keeping all but the most recently build layer submerged in the LMC” (paragraph [0087]).  Carbone teaches that “the LMC enters the vat through one or more in-flow ports (21) in the side wall located near the top of the vat and exits through one or more out-flow ports (22) in the side wall located near the bottom of the vat” (paragraph [0087]).  Carbone teaches that “the Computer controlled valves and pumps are used to cycle the liquid metal through a heat exchanger (e.g. water chiller) at the appropriate rate to maintain the desired cooling profile” (paragraph [0087]).  See also FIG. 2 and associated text.    

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kurek (US 20180200850 A1).  Kurek also teaches an AM device including an integrated milling tool (paragraph [0022]).  

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA JANSSEN whose telephone number is (571)272-5434.  The examiner can normally be reached on Mon-Thurs 10-7 and alternating Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571)272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 






/REBECCA JANSSEN/Primary Examiner, Art Unit 1733